          Case 1:20-cv-01308-CM Document 7 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                  Plaintiff,
                                                                20-CV-1308 (CM)
                    -against-
                                                               CIVIL JUDGMENT
 BANK OF AMERICA, et al.,

                                  Defendants.

       Pursuant to the order issued April 27, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed amended request to proceed in forma

pauperis or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this order to Plaintiff

and note service on the docket.

SO ORDERED.

 Dated:   April 27, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
